     Case 2:19-cv-01534-MCE-EFB Document 7 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MADIHA MINER,                                      No. 2:19-cv-1534-MCE-EFB PS
12                          Plaintiff,
13             v.                                        ORDER
14    KU KLUX KLAN; SOCIAL SECURITY
      ADMINISTRATION SUPERVISOR
15    JOHN,
16                          Defendants.
17

18            On March 31, 2020, the magistrate judge filed findings and recommendations herein

19   which were served on the parties and which contained notice that any objections to the findings

20   and recommendations were to be filed within fourteen days. ECF No. 6. No objections were

21   filed.

22            The Court has reviewed the applicable legal standards and, good cause appearing,

23   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

24            Accordingly, IT IS HEREBY ORDERED that:

25            1. The proposed Findings and Recommendations filed March 31, 2020 (ECF No. 6), are

26                  ADOPTED in full; and

27            2. This action is DISMISSED without prejudice for failure to state a claim as set forth in

28                  the February 14, 2020 order (ECF No. 5); and
     Case 2:19-cv-01534-MCE-EFB Document 7 Filed 04/29/20 Page 2 of 2

 1         3. The Clerk of the Court is directed to close the case.

 2         IT IS SO ORDERED.

 3   Dated: April 28, 2020

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
